 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      CHRISTOPHER RYAN SAADE,
 8                          Plaintiff,
 9        v.
                                                          C19-470 TSZ
10    ELLEN M. INMAN, individually and in her
      official capacity as an officer of the CITY         MINUTE ORDER SETTING
11    OF BELLEVUE POLICE DEPARTMENT,                      TRIAL DATE AND RELATED
      and RACHEL M. NEFF, individually and                DATES
12    in her official capacity as an officer of the
      CITY OF BELLEVUE POLICE
13    DEPARTMENT,
14                          Defendants.

15

16 JURY TRIAL DATE                                                      OCTOBER 5, 2020

     Length of Trial                                                               6 days
17
     Disclosure of expert testimony under FRCP 26(a)(2)                    March 16, 2020
18
   All motions related to discovery must be filed by                         May 7, 2020
19       and noted on the motion calendar
         no later than the third Friday thereafter
20       (see LCR 7(d))

21 Discovery completed by                                                   June 15, 2020

22

23

     MINUTE ORDER SETTING TRIAL DATE AND RELATED DATES - 1
 1 All dispositive motions must be filed by                                           July 16, 2020
           and noted on the motion calendar
 2         no later than the fourth Friday thereafter
           (see LCR 7(d))
 3
   All motions related to expert witnesses
 4 (e.g., Daubert motion) must be filed by                                            July 23, 2020
           and noted on the motion calendar no later
 5         than the third Friday thereafter (see LCR 7(d))

 6 All motions in limine must be filed by                                        September 3, 2020
         and noted on the motion calendar no later
 7       than the Friday before the Pretrial Conference
         (see LCR 7(d)(4))
 8 Agreed Pretrial Order due 1                                                 September 18, 2020
 9 Trial briefs, proposed voir dire questions and
   jury instructions due                                                  September 18, 2020
10
   Pretrial Conference to be held at 1:30 p.m. on                         September 25, 2020
11
          These dates are set at the direction of the Court after reviewing the joint status
12 report and discovery plan submitted by the parties. All other dates are specified in the
   Local Civil Rules. If any of the dates identified in this Order or the Local Civil Rules fall
13 on a weekend or federal holiday, the act or event shall be performed on the next business
   day. These are firm dates that can be changed only by order of the Court, not by
14 agreement of counsel or parties. The Court will alter these dates only upon good cause
   shown: failure to complete discovery within the time allowed is not recognized as good
15 cause.

16        As required by LCR 37(a), all discovery matters are to be resolved by agreement if
   possible. Counsel are further directed to cooperate in preparing the final pretrial order in
17 the format required by LCR 16.1.
          Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
18 format with the following columns: “Exhibit Number,” “Description,” “Admissibility
   Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
19 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
   blank, but the parties shall indicate the status of an exhibit’s authenticity and
20 admissibility by placing an “X” in the appropriate column. Duplicate documents shall

21
     1
         The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word
22 compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.

23

     MINUTE ORDER SETTING TRIAL DATE AND RELATED DATES - 2
 1 not be listed twice: once a party has identified an exhibit in the pretrial order, any party
   may use it.
 2
           The original and one copy of the trial exhibits are to be delivered to the courtroom
 3 at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than
   the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with
 4 appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits
   shall be numbered consecutively beginning with 1; defendant’s exhibits shall be
 5 numbered consecutively beginning with the next multiple of 100 after plaintiff’s last
   exhibit; any other party’s exhibits shall be numbered consecutively beginning with the
 6 next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit
   is numbered 159, then defendant’s exhibits shall begin with the number 200; if
 7 defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with
   the number 400.
 8
           Counsel must be prepared to begin trial on the date scheduled, but it should be
 9 understood that the trial might have to await the completion of other cases.
          Should this case settle, counsel shall notify Karen Dews at (206) 370-8830 as soon
10 as possible.

11         The Clerk is directed to send a copy of this Minute Order to all counsel of record.

12         Dated this 18th day of February, 2020.

13
                                                      William M. McCool
14                                                    Clerk

15                                                    s/Karen Dews
                                                      Deputy Clerk
16

17

18

19

20

21

22

23

     MINUTE ORDER SETTING TRIAL DATE AND RELATED DATES - 3
